UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4683


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE ANTONIO MATTOCKS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:05-cr-00179-F-1)


Submitted:   February 17, 2017             Decided:     February 23, 2017


Before GREGORY,   Chief    Judge,   and    WYNN   and   HARRIS,   Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Chief Appellate Attorney, Jennifer C. Leisten, Research &
Writing Attorney, Raleigh, North Carolina, for Appellant.  John
Stuart Bruce, Acting United States Attorney, Jennifer P. May-
Parker, Phillip A. Rubin, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      George       Antonio    Mattocks         appeals          the   47-month       and   29-day

statutory      maximum       sentence         the    district         court     imposed     upon

revocation of his term of supervised release.                               Mattocks contends

that his sentence is plainly unreasonable because the district

court      committed       procedural         error     in       failing      to     adequately

explain its sentence.               We agree, and we vacate the district

court’s judgment and remand for resentencing.

      “A    district       court    has       broad    discretion           when    imposing     a

sentence upon revocation of supervised release.”                               United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                             “We will affirm a

revocation sentence if it is within the statutory maximum and is

not     plainly     unreasonable.”              Id.     (internal           quotation      marks

omitted).          “When   reviewing          whether       a    revocation         sentence    is

plainly     unreasonable,          we    must       first    determine        whether      it   is

unreasonable at all.”              United States v. Thompson, 595 F.3d 544,

546 (4th Cir. 2010).           Our review of revocation sentences relies

on many of the same procedural and substantive considerations

that guide our review of original sentences.                                United States v.

Crudup,     461 F.3d 433,        438   (4th     Cir.       2006).        A    revocation

sentence      is    procedurally          reasonable            if    the    district       court

adequately explains the sentence after considering the Chapter

Seven policy statements and the applicable 18 U.S.C. § 3553(a)



                                                2
(2012) factors.             Thompson, 595 F.3d at 546-47; see 18 U.S.C.

§ 3583(e) (2012).

     We conclude that the district court procedurally erred in

failing        to        adequately         explain        its      selected     sentence.

“Regardless         of    whether     the    district       court    imposes     an      above,

below,    or    within-Guidelines             sentence,      it     must   place         on   the

record an ‘individualized assessment’ based on the particular

facts of the case before it.”                  United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (quoting Gall v. United States, 552
U.S. 38, 50 (2007)); see also Thompson, 595 F.3d at 547.                                       “A

court    need       not    be   as    detailed      or     specific    when    imposing         a

revocation      sentence         as    it    must     be     when     imposing       a    post-

conviction sentence, but it still must provide a statement of

reasons for the sentence imposed.”                       Thompson, 595 F.3d at 547

(internal quotation marks omitted).                        Here, the district court

failed to address Mattocks’ nonfrivolous argument that a lower

sentence was warranted given his positive employment history,

strong family support, and that he successfully completed over

four years of supervised release prior to his first violation.

See Carter, 564 F.3d at 328 (“Where the defendant . . . presents

nonfrivolous reasons for imposing a different sentence than that

set forth in the advisory [policy statements], a district judge

should    address         the   party’s      arguments      and     explain    why       he   has

rejected those arguments.”                  (internal quotation marks omitted)).

                                               3
Additionally, the district court failed to explain why it was

necessary     to     impose    a    sentence       at     the   statutory   maximum,    as

opposed to a different sentence above the 3- to 9-month policy

statement range.            See United States v. Helton, 782 F.3d 148,

151-52    (4th      Cir.    2015)    (“For     a     sentence     to   be   procedurally

sound, a district judge must also consider the factors outlined

in 18 U.S.C. § 3553(a) and articulate the reasons for selecting

the particular sentence, especially explaining why any sentence

outside      of     the    [policy    statement]          range    better    serves    the

relevant          sentencing       purposes         set     forth      in    § 3553(a).”

(alteration and internal quotation marks omitted)).

     Having concluded that Mattocks’ sentence is unreasonable,

we must determine whether it is plainly so.                             To be plainly

unreasonable,        a    sentence    must     “run       afoul   of   clearly   settled

law.”      Thompson, 595 F.3d   at       548.     The   requirement    that    a

district court offer a sufficient explanation for a sentence

well above the policy statement range is well settled in this

Circuit. *    See, e.g., Thompson, 595 F.3d at 547; Carter, 564 F.3d

at 328-30; Crudup, 461 F.3d at 438-39.

     Accordingly, we vacate Mattocks’ sentence and remand for

resentencing.         We dispense with oral argument because the facts

     * Because   we   conclude  that Mattocks’  sentence  is
procedurally unreasonable, we do not address the substantive
reasonableness of the sentence.



                                               4
and legal contentions are adequately presented in the materials

before this court and argument would not aid in the decisional

process.

                                           VACATED AND REMANDED




                               5